Citation Nr: 1342411	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  12-33 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than April, 20, 2008 for a 100 percent rating for aspergillosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.  The Veteran died on November [redacted], 2008.  The appellant, the surviving spouse, was substituted as claimant for this claim and appeal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 


FINDING OF FACT

Resolving reasonable doubt in favor of the claimant, the Veteran's aspergillosis manifested with chronic massive hemoptysis prior to April 20, 2008.


CONCLUSION OF LAW

The criteria for a 100 percent rating for aspergillosis, as of June 27, 2007, but not before, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6838 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran filed a claim in December 2007, for an increased rating for service-connected aspergillosis that was rated 50 percent.  Unfortunately, in July 2008, the Veteran passed away.  On September 2009, the Veteran's surviving spouse filed a claim substituting herself for the Veteran concerning the Veteran's claim for an increased rating and for accrued benefits.  

In November 2012, the RO granted the spouse's claim for accrued benefits and increased the Veteran's rating for aspergillosis to 100 percent, effective April 20, 2008, the date the Veteran began exhibiting symptoms commiserate with a 100 percent rating criteria for aspergillosis.

The Veteran's spouse appealed the RO's decision, asserting that the effective date of the 100 percent rating for aspergillosis should be December 28, 2007, the date the Veteran first filed his claim for an increased rating.  

The Board finds that the preponderance of the evidence supports the Veteran's spouse's claim, for an earlier effective date for the Veteran's 100 percent rating for aspergillosis.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002) ; 38 C.F.R. § 4.1(2013).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1 , 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013). 
In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008). 

Generally, the effective date of an increased rating shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(o)(1) (2013).  Claimants may also receive an earlier effective date if they experience an increase of symptoms or onset of a disorder during the one year prior to filing a claim for an increased rating.  38 C.F.R. § 3.400(o)(2) (2013); Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).

The General Rating Formula for Mycotic Lung Disease, to include aspergillosis, is found in 38 C.F.R. § 4.97, Diagnostic Code 6838 (2013).  The criteria for a 100 percent rating are chronic pulmonary mycosis with persistent fever, weight loss, night sweats, or massive hemoptysis.  38 C.F.R. § 4.97, Diagnostic Code 6838 (2013).  The criteria for a 50 percent rating are chronic pulmonary mycosis requiring suppressive therapy with no more than minimal symptoms such as occasional minor hemoptysis or productive cough.  38 C.F.R. § 4.97, Diagnostic Code 6838 (2013). 

The Veteran filed his initial claim for an increased rating for aspergillosis in December 2007, therefore the earliest possible effective date for an increased rating is December 2006.  The Board finds that the earliest relevant evidence of record showing symptoms of a 100 percent rating criteria for aspergillosis is a VA examination on June 27, 2007.  The Veteran was being evaluated for a respiratory condition and during the examination the Veteran reported to the examiner an episode where he coughed up a cupful of red, frothy blood and passed out.  The VA examiner, after examining the Veteran and the claims file, diagnosed the Veteran with chronic recurrent hemoptysis due to aspergilloma.  The Board finds that the VA examiners diagnosis of a chronic hemoptysis is found to be more than an occasional minor hemoptysis which is a criterion for a 50 percent rating criteria for aspergillosis.  The Board concludes that chronic hemoptysis, diagnosed by the June 2007 VA examiner, more nearly approximates massive hemoptysis that is described within the criteria for a 100 percent rating for aspergillosis.  

Therefore, the Board finds that the preponderance of the evidence supports an effective date for the Veteran's 100 percent rating for his aspergillosis to be June 27, 2007, the date of the diagnosis of chronic recurrent hemoptysis.  The Board finds that an earlier effective date is not warranted because no other evidence prior to June 27, 2007, and within one year prior to the December 2007 claim for increase, demonstrates a factually ascertainable increase in disability.  38 C.F.R. § 3.400(o)(2) (2013).

The Board has also considered whether a higher rating could be assigned for the Veteran's aspergillosis prior to June 27, 2007.  However, as persistent fever, weight loss, night sweats or massive hemoptysis was not shown, a rating in excess of 50 percent is not warranted prior to June 27, 2007. 

Reasonable doubt must be resolved in favor of the claimant.  Therefore, the Veteran's serving spouse's claim to an earlier effective date for the 100 percent rating for the Veteran's aspergillosis is warranted and an effective date of June 27, 2007, but not earlier, is granted.  38 C.F.R. 3.102(b) (2013), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an earlier effective date of June 27, 2007, but not earlier, for a 100 percent rating for aspergillosis, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


